[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 311 
They are not reported, for the reason that the court, after considering them, put its judgment, all the judges concurring, upon this ground: The intention of the voter is to be inferred, not from evidence given by him of the mental purpose with which he deposited his ballot, or his notions of the legal effect of what it contained or omitted, but by a reasonable construction of his acts. His writing a name upon a ballot in connection with the title of an office, is such a designation of the name for that office as to satisfy the statute, although he omits to strike out a name printed upon it in connection with the same office. The writing is to prevail as the highest evidence of his intention. The judge ought to have charged the jury, as a matter of law, that they were bound to find the fact accordingly from the face of the ballot itself. The jury in this case having found in accordance with what would have been a proper direction, the verdict must stand.
Judgment affirmed. *Page 312